 
WARRANT AGREEMENT


WARRANT AGREEMENT (“Agreement”), dated as of April 8, 2011 by and between
Gunpowder Gold Corp., a Nevada corporation (the “ Company ”), and NRG
Enterprises Ltd. (“Warrant holder”). Certain capitalized terms used herein are
defined in Section 14 hereof.
 
In consideration of the mutual terms, conditions, representations, warranties
and agreements herein set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 

 
Section 1.
Issuance of Warrants.

 
The Company hereby issues and grants to Warrant holder 235,294 Warrants
(“Warrants”) to purchase 235,294 shares of common stock of the Company (the “
Common Stock ”). Commencing on April 15, 2011 (the “ Warrant Commencement Date
”), and terminating on April 15, 2013 (the “ Warrant Expiration Date ”), the
holder shall have the right, subject to the satisfaction of the conditions to
exercise set forth in Section 7 of this Agreement, to purchase 235,294 shares of
Common Stock (the shares of Common Stock issuable upon exercise of the Warrants
being collectively referred to herein as the “ Warrant Shares ”) at an exercise
price of $1.00 per Warrant Share (the “ Exercise Price ”). The number of Warrant
Shares issuable on exercise of each Warrant and the Exercise Price are all
subject to adjustment pursuant to Section 8 of this Agreement. Notwithstanding,
the Company may, in its sole and absolute discretion, reduce the Exercise Price.
 

 
Section 2.
Form of Warrant Certificates.

 
Promptly after the execution and delivery of this Agreement by the parties
hereto, the Company shall cause to be executed and delivered to Warrant holder
one or more certificates evidencing the Warrants (the “Warrant Certificates”).
Each Warrant Certificate delivered hereunder shall be substantially in the form
set forth in Exhibit A attached hereto and may have such letters, numbers or
other identification marks and legends, summaries or endorsements printed
thereon as the Company may deem appropriate and that are not inconsistent with
the terms of this Agreement or as may be required by applicable law, rule or
regulation. Each Warrant Certificate shall be dated the date of execution by the
Company.
 

 
Section 3.
Execution of Warrant Certificates.

 
Each Warrant Certificate delivered hereunder shall be signed on behalf of the
Company by its Chairman of the Board, Chief Executive Officer, President or a
Vice President, Secretary or an Assistant Secretary. Each such signature may be
in the form of a facsimile thereof and may be imprinted or otherwise reproduced
on the Warrant Certificates.
 
If any officer of the Company who signed any Warrant Certificate ceases to be an
officer of the Company before the Warrant Certificate so signed shall have been
delivered by the Company, such Warrant Certificate nevertheless may be delivered
as though such person had not ceased to be such officer of the Company.


 
1

--------------------------------------------------------------------------------

 
 

 
Section 4.
Registration.

 
Warrant Certificates shall be issued in registered form only. The Company will
keep or cause to be kept books for registration of ownership and transfer of
each Warrant Certificate issued pursuant to this Agreement. Each Warrant
Certificate issued pursuant to this Agreement shall be numbered by the Company
and shall be registered by the Company in the name of the holder thereof
(initially the Warrant holder). The Company may deem and treat the registered
holder of any Warrant Certificate as the absolute owner thereof (notwithstanding
any notation of ownership or other writing thereon made by anyone) for the
purpose of any exercise thereof and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
 

 
Section 5.
No Transfers.

 
A. Restrictions on Transfer. No Warrant may be sold, pledged, hypothecated,
assigned, conveyed, transferred or otherwise disposed of (each a “ transfer ”)
unless (i) the transfer complies with all applicable United States securities
laws and (ii) the transferee agrees in writing to be bound by the terms of this
Agreement.
 
B. Cancellation. Warrant Certificates surrendered for transfer or exchange shall
be canceled by the Company.
 

 
Section 6.
Mutilated or Missing Warrant Certificates.

 
If any Warrant Certificate is mutilated, lost, stolen or destroyed, the Company
shall issue, upon surrender and cancellation of any mutilated Warrant
Certificate, or in lieu of and substitution for any lost, stolen or destroyed
Warrant Certificate, a new Warrant Certificate of like tenor and representing an
equal number of Warrants. In the case of a lost, stolen or destroyed Warrant
Certificate, a new Warrant Certificate shall be issued by the Company only upon
the Company’s receipt of reasonably satisfactory evidence of such loss, theft or
destruction and, if requested, an indemnity or bond reasonably satisfactory to
the Company.
 

 
Section 7.
Exercise of Warrants.

 
A. Exercise. Subject to the terms and conditions set forth in this Section 7,
Warrants may be exercised, in whole or in part (but not as to any fractional
part of a Warrant), at any time or from time to time on and after the Warrant
Commencement Date and on or prior to 5:00 p.m. on the Warrant Expiration Date.
 
The Warrant shall be exercisable only on and after the Warrant Commencement
Date. If the Company determines in its sole and absolute discretion to
accelerate the date that this Warrant first becomes exercisable to a date which
is earlier than the first anniversary date of the date hereof, the Company shall
send notice to the Warrant holder prior to the date thereof.
 
In order to exercise any Warrant, Warrant holder shall deliver to the Company at
its office referred to in Section 15 the following: (i) a written notice in the
form of the Election to Purchase appearing at the end of the form of Warrant
Certificate attached as Exhibit A hereto of such Warrant holder’s election to
exercise the Warrants, which notice shall specify the number of such Warrant
holder’s Warrants being exercised; (ii) the Warrant Certificate or Warrant
Certificates evidencing the Warrants being exercised; and (iii) payment of the
aggregate Exercise Price.
 
 
 
2

--------------------------------------------------------------------------------

 


All rights of Warrant holder with respect to any Warrant that has not been
exercised, on or prior to 5:00 p.m. on the Warrant Expiration Date shall
immediately cease and such Warrants shall be automatically cancelled and void.
 
B. Payment of Exercise Price. Payment of the Exercise Price with respect to
Warrants being exercised hereunder may, at the election of Warrant holder, be
made as follows: (i) by the payment to the Company, in cash, by check or wire
transfer, of an amount equal to the Exercise Price multiplied by the number of
Warrants then being exercised; or (ii) by surrendering to the Company for
cancellation Warrant Certificates evidencing Warrants to acquire a number of
Warrant Shares equal to (x) the aggregate Exercise Price divided by (y) the fair
market value of one Warrant Share (a “ cashless exercise ”).


If a Warrant holder elects a cashless exercise, the number of Warrant Shares to
be issued to Warrant holder upon such exercise shall be computed using the
following formula:
 
 
 
X =
Y(A-B)

A
 
 

 
X =
the number of Warrant Shares to be issued to Warrant holder

 
 

 
Y =
the number of Warrant Shares underlying the Warrants being exercised

 
 

 
A =
the fair market value of one Warrant Share

 
 

 
B =
the Exercise Price

 
(a) As used herein, the “fair market value of one Warrant Share” means an amount
equal to the number of shares of Common Stock into which a Warrant Share is
convertible times the average, over the 5 trading-day period ending on the
trading day which is two trading days prior to the date of surrender, of the
closing sales prices (or, if on any day there is no closing sales price, the
average of the highest bid and lowest asked price) in the United States Over-the
-Counter Bulletin Board as reported by the National Quotation Bureau,
Incorporated, or any similar successor organization.
 
(b) For the purpose of this section, the “closing” shall mean 4:00 p.m., New
York City time.
 
C. Payment of Taxes. The Company shall be responsible for paying any and all
issue, documentary, stamp or other taxes that may be payable in respect of any
issuance or delivery of Warrant Shares on exercise of a Warrant.
 
 
3

--------------------------------------------------------------------------------

 
 
D. Delivery of Warrant Shares. Upon receipt of the items referred to in Section
7A, the Company shall, as promptly as practicable, and in any event within five
(5) Business Days thereafter, execute and deliver or cause to be executed and
delivered, to or upon the written order of Warrant holder, and in the name of
Warrant holder or Warrant holder’s designee, a stock certificate or stock
certificates representing the number of Warrant Shares to be issued on exercise
of the Warrant(s). If the Warrant Shares shall in accordance with the terms
thereof have become automatically convertible into shares of the Company’s
Common Stock prior to the time a Warrant is exercised, the Company shall in lieu
of issuing shares of Common Stock, issue to the Warrant holder or its designee
on exercise of such Warrant, a stock certificate or stock certificates
representing the number of shares of Common Stock into which the Warrant Shares
issuable on exercise of such Warrant are convertible. The certificates issued to
Warrant holder or its designee shall bear any restrictive legend required under
applicable law, rule or regulation. The stock certificate or certificates so
delivered shall be registered in the name of Warrant holder or such other name
as shall be designated in said notice. A Warrant shall be deemed to have been
exercised and such stock certificate or stock certificates shall be deemed to
have been issued, and such holder or any other Person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date that such notice, together with payment of the
aggregate Exercise Price and the Warrant Certificate or Warrant Certificates
evidencing the Warrants to be exercised, is received by the Company as
aforesaid. If the Warrants evidenced by any Warrant Certificate are exercised in
part, the Company shall, at the time of delivery of the stock certificates,
deliver to the holder thereof a new Warrant Certificate evidencing the Warrants
that were not exercised or surrendered, which shall in all respects (other than
as to the number of Warrants evidenced thereby) be identical to the Warrant
Certificate being exercised. Any Warrant Certificates surrendered upon exercise
of Warrants shall be canceled by the Company.
 

 
Section 8.
Adjustment of Number of Warrant Shares Issuable Upon Exercise of a Warrant and
Adjustment of Exercise Price.

 
A. Adjustment for Stock Splits, Stock Dividends, Recapitalizations. The number
of Warrant Shares issuable upon exercise of each Warrant and the Exercise Price
shall each be proportionately adjusted to reflect any stock dividend, stock
split, reverse stock split, recapitalization or the like affecting the number of
outstanding shares of Common Stock that occurs after the date hereof.
 
B. Adjustments for Reorganization, Consolidation, Merger. If after the date
hereof, the Company (or any other entity, the stock or other securities of which
are at the time receivable on the exercise of the Warrants), consolidates with
or merges into another entity or conveys all or substantially all of its assets
to another entity, then, in each such case, Warrant holder, upon any permitted
exercise of a Warrant (as provided in Section 7), at any time after the
consummation of such reorganization, consolidation, merger or conveyance, shall
be entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise of the Warrant prior to such consummation, the
stock or other securities or property to which such Warrant holder would have
been entitled upon the consummation of such reorganization, consolidation,
merger or conveyance if such Warrant holder had exercised the Warrant
immediately prior thereto, all subject to further adjustment as provided in this
Section 8. The successor or purchasing entity in any such reorganization,
consolidation, merger or conveyance (if other than the Company) shall duly
execute and deliver to Warrant holder a written acknowledgment of such entity’s
obligations under the Warrants and this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
C. Notice of Certain Events.
 
Upon the occurrence of any event resulting in an adjustment in the number of
Warrant Shares (or other stock or securities or property) receivable upon the
exercise of the Warrants or the Exercise Price, the Company shall promptly
thereafter (i) compute such adjustment in accordance with the terms of the
Warrants, (ii) prepare a certificate setting forth such adjustment and showing
in detail the facts upon which such adjustment is based, and (iii) mail copies
of such certificate to Warrant holder.
 
D. Adjustment to the Exercise Price.
 
The Company has the right, in its sole and absolute discretion, to reduce the
Exercise Price. Upon any such determination, the Company shall notice to the
Warrant holder thereof.
 

 
Section 9.
Reservation of Shares.

 
The Company shall at all times reserve and keep available, free from preemptive
rights, out of the aggregate of its authorized but unissued Common Stock, or its
authorized and issued Common Stock held in its treasury, the aggregate number of
the Warrant Shares deliverable upon the exercise of all outstanding Warrants,
for the purpose of enabling it to satisfy any obligation to issue the Warrant
Shares upon the due and punctual exercise of the Warrants, through 5:00 p.m. on
the Warrant Expiration Date.
 

 
Section 10.
No Impairment.

 
The Company shall not, by amendment of its certificate of incorporation or
bylaws, or through reorganization, consolidation, merger, dissolution, issuance
or sale of securities, sale of assets or any other voluntary action, willfully
avoid or seek to avoid the observance or performance of any of the terms of the
Warrants or this Agreement, and shall at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate in order to protect the rights of Warrant holder under
the Warrants and this Agreement against wrongful impairment. Without limiting
the generality of the foregoing, the Company: (i) shall not set or increase the
par value of any Warrant Shares above the amount payable therefor upon exercise,
and (ii) shall take all actions that are necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of the Warrants.
 

 
Section 11.
Representations and Warranties of Warrant holder.

 
Warrant holder represents and warrants to the Company that, on the date hereof
and on the date the Warrant holder exercises the Warrant pursuant to the terms
of this Agreement:
 
(i) Warrant holder is an “accredited investor”, as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act.
 
(ii) Warrant holder understands that the Warrants and the Warrant Shares have
not been registered under the Securities Act and acknowledges that the Warrants
and the Warrant Shares must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration
becomes available.
 
(iii) Warrant holder is acquiring the Warrants for Warrant holder’s own account
for investment and not with a view to, or for sale in connection with, any
distribution thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
(iv) All the representations made by the Warrant holder on the date hereof in
the Subscription Agreement between the Company and the Warrant holder shall be
true and correct as of the date the Warrant holder exercises the Warrant.
 

 
Section 12.
No Rights or Liabilities as Stockholder.

 
No holder, as such, of any Warrant Certificate shall be entitled to vote,
receive dividends or be deemed the holder of Common Stock which may at any time
be issuable on the exercise of the Warrants represented thereby for any purpose
whatever, nor shall anything contained herein or in any Warrant Certificate be
construed to confer upon the holder of any Warrant Certificate, as such, any of
the rights of a stockholder of the Company or any right to vote for the election
of directors or upon any matter submitted to stockholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or otherwise), or to receive notice of meetings or other actions affecting
stockholders or to receive dividend or subscription rights, or otherwise, until
such Warrant Certificate shall have been exercised in accordance with the
provisions hereof and the receipt and collection of the Exercise Price and any
other amounts payable upon such exercise by the Company. No provision hereof, in
the absence of affirmative action by Warrant holder to purchase Warrant Shares
shall give rise to any liability of such holder for the Exercise Price or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 

 
Section 13.
Fractional Interests.

 
The Company shall not be required to issue fractional shares of Common Stock
upon exercise of the Warrants or to distribute certificates that evidence
fractional shares of Common Stock. If any fraction of a Warrant Share would,
except for the provisions of this Section 13, be issuable on the exercise of a
Warrant, the number of Warrant Shares to be issued by the Company shall be
rounded to the nearest whole number, with one-half or greater being rounded up.
 

 
Section 14.
Definitions.

 
Unless the context otherwise requires, the terms defined in this Section 14,
whenever used in this Agreement shall have the respective meanings hereinafter
specified and words in the singular or in the plural shall each include the
singular and the plural and the use of any gender shall include all genders.
 
“Business Day” shall mean any day on which banking institutions are generally
open for business in Nevada.
 
“Common Stock” means the common stock of the Company.
 
“Exercise Price” shall be the price per Warrant Share at which Warrant holder is
entitled to purchase Warrant Shares upon exercise of any Warrant determined in
accordance with Section 7 and subject to adjustment as provided in Sections 8
and 16 hereof.
 
“Person” shall mean any corporation, association, partnership, joint venture,
trust, organization, business, individual, government or political subdivision
thereof or governmental body.
 
 
6

--------------------------------------------------------------------------------

 


“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute as at the time in effect, and any reference to a
particular section of such Act shall include a reference to the comparable
section, if any, of such successor federal statute.
 

 
Section 15.
Notices.

 
All notices, consents, requests, waivers or other communications required or
permitted under this Agreement (each a “ Notice ”) shall be in writing and shall
be sufficiently given (a) if hand delivered, (b) if sent by nationally
recognized overnight courier, or (c) if sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:
 
if to the Company:


Gunpowder Gold Corp.
10 th Floor
3 Hardman Street, Manchester
United Kingdom, M3 3HF


if to Warrant holder, to its address in the Subscription Agreement.


or such other address as shall be furnished by any of the parties hereto in a
Notice. Any Notice shall be deemed given upon receipt.
 

 
Section 16.
Supplements, Amendments and Waivers; Unilateral Changes by the Company.

 
This Agreement may be supplemented or amended only by a subsequent writing
signed by each of the parties hereto (or their successors or permitted assigns),
and any provision hereof may be waived only by a written instrument signed by
the party charged therewith.
 
The Company shall have the right, in its sole and absolute discretion, to (i)
accelerate the exercise date of this Warrant to a date which is prior to the
first anniversary of the date hereof and/or (ii) reduce the Exercise Price. If
the Company exercises its right hereunder, it shall provide notice thereof to
the Warrant holder.
 

 
Section 17.
Successors and Assigns.

 
Except as otherwise provided herein, the provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the successors
and permitted assigns of the parties hereto. Warrants issued under this
Agreement may be assigned by Warrant holder only to the extent such assignment
satisfies the restrictions on transfer set forth in this Agreement; any
attempted assignment of Warrants in violation of the terms hereof shall be void
ab initio .
 

 
Section 18.
Termination.

 
This Agreement (other than Sections 7C, 11, and Sections 15 through 26,
inclusive, and all related definitions, all of which shall survive such
termination) shall terminate on the earlier of (i) the Warrant Expiration Date
and (ii) the date on which all Warrants have been exercised.
 
 
7

--------------------------------------------------------------------------------

 
 

 
Section 19.
Governing Law; Jurisdiction.

 
A. Governing Law. This Agreement and each Warrant Certificate issued hereunder
shall be governed by and construed in accordance with the laws of the State of
Nevada and the federal laws of the United States applicable herein.
 
B. Submission to Jurisdiction. Each party to this Agreement hereby irrevocably
and unconditionally submits, for itself and its property, to the jurisdiction of
the State of Nevada, and any appellate court from any thereof, as determined by
the Company in its sole and absolute discretion, in respect of actions brought
against it as a defendant, in any action, suit or proceeding arising out of or
relating to this Agreement or the Warrant Certificates and Warrants to be issued
pursuant hereto, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action, suit or proceeding may be heard and determined in
such courts. Each of the parties hereto agrees that a final judgment in any such
action, suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
C. Venue. Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement, or the Warrant Certificates and
Warrants to be issued pursuant hereto, in any court referred to in this
Subsection B. Each of the parties hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action, suit proceeding in any such court and waives any other right to
which it may be entitled on account of its place of residence or domicile.
 

 
Section 20.
Third Party Beneficiaries.

 
Each party intends that this Agreement shall not benefit or create any right or
cause of action in or on behalf of any Person other than the parties hereto and
their successors and permitted assigns.
 

 
Section 21.
Headings.

 
The headings in this Agreement are for convenience only and shall not affect the
construction or interpretation of this Agreement.
 

 
Section 22.
Entire Agreement.

 
This Agreement, together with the Warrant Certificates and Exhibits, constitutes
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and shall supersede any prior agreements and
understandings between the parties hereto with respect to such subject matter.
 

 
Section 23.
Expenses.

 
Each of the parties hereto shall pay its own expenses and costs incurred or to
be incurred in negotiating, closing and carrying out this Agreement and in
consummating the transactions contemplated herein, except as otherwise expressly
provided for herein.
 
 
8

--------------------------------------------------------------------------------

 



 
Section 24.
Neutral Construction.

 
The parties to this Agreement agree that this Agreement was negotiated fairly
between them at arm’s length and that the final terms of this Agreement are the
product of the parties’ negotiations. Each party represents and warrants that it
has sought and received legal counsel of its own choosing with regard to the
contents of this Agreement and the rights and obligations affected hereby. The
parties agree that this Agreement shall be deemed to have been jointly and
equally drafting by them, and that the provisions of this Agreement therefore
should not be construed against a party or parties on the grounds that such
party or parties drafted or was more responsible for the drafting of any such
provision(s).
 

 
Section 25.
Representations and Warranties.

 
The Company hereby represents and warrants to the Warrant holder that:
 
(a) the Company has all requisite corporate power and authority to (i) execute
and deliver this Agreement and (ii) issue and sell the Common Stock upon the
conversion thereof and carry out provisions of this Agreement. All corporate
action on the part of the Company, its officers, directors and stockholders
necessary for the authorization, execution and delivery of this Agreement, the
performance of all obligations of the Company hereunder, and the authorization
(or reservation for issuance), sale and issuance of the Common Stock to be sold
hereunder has been taken or will be taken prior to the date hereof;
 
(b) this Agreement constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
relating to application affecting enforcement of creditor’s rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief of other equitable remedies;
 
(c) the Common Stock issuable upon the conversion thereof that is being
purchased hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and non assessable and will be free of restrictions
on transfer, other than restrictions on transfer under applicable state and
federal securities laws;
 
(d) subject in part to the truth and accuracy of Warrant holder’s
representations set forth in Section 11 of this Agreement, the offer, sale and
issuance of the Common Stock issuable upon the conversion thereof as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act and the qualification or registration requirements of any
state securities or other applicable blue sky laws; and
 
(e) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not result in any such
violation, or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision or an event
that results in creation of any lien, charge or encumbrance upon any assets of
the Company or the suspension, revocation, impairment, forfeiture or non removal
of any material permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties.
 
 
9

--------------------------------------------------------------------------------

 



 
Section 26.
Counterparts.

 
This Agreement may be executed in counterparts and by facsimile and each such
counterpart shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

 
Gunpowder Gold Corp.
       
By:  
 /s/ Neil Jason Pestell
       
Name: Neil Jason Pestell
       
Title: Chief Executive Officer, President, Secretary, and Treasurer



 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH ACT AND
LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS
AND CONDITIONS OF, AND MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH, A WARRANT
AGREEMENT BETWEEN GUNPOWDER GOLD CORP. AND THE HOLDER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON
WRITTEN REQUEST TO THE COMPANY.
 
NO. 235,294 WARRANTS
 
Form of
 
Warrant Certificate
 
 
GUNPOWDER GOLD CORP.
 
This Warrant Certificate certifies that NRG Enterprises Ltd.. a Non Us Resident,
is the registered holder of 235,294 Warrants (the “ Warrant holder ”) to
purchase shares (the “ Warrant Shares”) of Common Stock of Gunpowder Gold Corp.
(the “ Company ”). Each Warrant entitles the holder, subject to the satisfaction
of the conditions to exercise set forth in Section 7 of the Warrant Agreement
referred to below, to purchase from the Company at any time or from time to time
on and after April 15 2011, (the “Warrant Commencement Date”) and terminate on
or prior to 5:00 p.m. on April 15, 2013 (the “Warrant Expiration Date ”) one
fully paid and non assessable Warrant Share at the Exercise Price set forth in
the Warrant Agreement. The number of Warrant Shares for which each Warrant is
exercisable and the Exercise Price are subject to adjustment as provided in the
Warrant Agreement.
 
The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants to purchase Warrant Shares and are issued pursuant to a
Warrant Agreement, dated as of April 8, 2011 (the “ Warrant Agreement ”),
between the Company and NRG Enterprises Ltd.., which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Company and Warrant holder.
 
Warrant holder may exercise vested Warrants by surrendering this Warrant
Certificate, with the Election to Purchase attached hereto properly completed
and executed, together with payment of the aggregate Exercise Price, at the
offices of the Company specified in Section 15 of the Warrant Agreement. If upon
any exercise of Warrants evidenced hereby the number of Warrants exercised shall
be less than the total number of Warrants evidenced hereby, there shall be
issued to the holder hereof or its assignee a new Warrant Certificate evidencing
the number of Warrants not exercised.
 
 
11

--------------------------------------------------------------------------------

 

This Warrant Certificate, when surrendered at the offices of the Company
specified in Section 15 of the Warrant Agreement, by the registered holder
thereof in person, by legal representative or by attorney duly authorized in
writing, may be exchanged, in the manner and subject to the limitations provided
in the Warrant Agreement, for one or more other Warrant Certificates of like
tenor evidencing in the aggregate a like number of Warrants.
 
 
The Company may deem and treat the registered holder hereof as the absolute
owner of this Warrant Certificate (notwithstanding any notation of ownership or
other writing hereon made by anyone), for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.
 
 
WITNESS the signatures of the duly authorized officers of the Company.
 
Dated: April 8, 2011
 

 
Gunpowder Gold Corp.
       
By:  
 /s/ Neil Jason Pestell
       
Name: Neil Jason Pestell
       
Title: Chief Executive Officer, President, Secretary, and Treasurer



 
12

--------------------------------------------------------------------------------

 


FORM OF
 
Election to Purchase
 
The undersigned hereby irrevocably elects to exercise _________ of the Warrants
evidenced by the attached Warrant Certificate to purchase Warrant Shares, and
herewith tenders (or is concurrently tendering) payment for such Warrant Shares
in an amount determined in accordance with the terms of the Warrant Agreement.
The undersigned requests that a certificate representing such Warrant Shares be
registered in the name of , whose address is and that such certificate be
delivered to , whose address is . If said number of Warrants is less than the
number of Warrants evidenced by the Warrant Certificate (as calculated pursuant
to the Warrant Agreement), the undersigned requests that a new Warrant
Certificate evidencing the number of Warrants evidenced by this Warrant
Certificate that are not being exercised be registered in the name of , whose
address is and that such Warrant Certificate be delivered to , whose address is
.
 

 
Dated:           ,
     
Name of holder of Warrant Certificate:
                 
(Please Print)
     
Address:
                     
Signature:




 
Note: 
The above signature must correspond with the name as written in the first
sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and if the certificate
evidencing the Warrant Shares or any Warrant Certificate representing Warrants
not exercised is to be registered in a name other than that in which this
Warrant Certificate is registered, the signature above must be guaranteed.





Signature Guaranteed: _________________________


Dated:        ,
 
 
13

--------------------------------------------------------------------------------

 
 